          Case 1:21-cv-00238-JEB Document 5-1 Filed 03/05/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                        )
 KISHORE KUMAR REDDY                                    )
 DUDDEKUNTA,                                            )
                                                        )
                 Plaintiff,                             )
                                                        )
                                                                  Civil Action No. 21-238 (JEB)
         v.                                             )
                                                        )
 DAVID PEKOSKE, et al.                                  )
                                                        )
                 Defendants.                            )
                                                        )

                                         [PROPOSED] ORDER

        UPON CONSIDERATION of Defendants’ unopposed motion to transfer and extend, and

the entire record herein, it is hereby

        ORDERED that Defendants’ motion is GRANTED;

        ORDERED that the Clerk of the Court shall transfer this action to the United States District

Court for the Northern District of California; and it is further

        ORDERED that Defendants’ time to respond to the complaint is extended through, and

including, the latter of (i) 21 days after this action is docketed in the transferee district, or (ii) April

5, 2021, the current deadline for Defendants’ response to the Complaint.



SO ORDERED:



________________                                            ___________________________________
Date                                                        JAMES E. BOASBERG
                                                            United States District Judge
